Citation Nr: 0434369	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than October 16, 
2003 for an award of service connection for the cause of the 
veteran's death. 

2.  Entitlement to increased, staged ratings for service-
connected post-traumatic stress disorder for the purpose of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972, a portion of which represented service in the Republic 
of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2000 and April 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In July 1998, the Board remanded for additional development 
the claim of entitlement to an increased initial rating for 
service connected post-traumatic stress disorder.  At that 
time, the Board noted that, in a rating decision of January 
1997, the RO assigned a disability evaluation of 10 percent 
for post-traumatic stress disorder, effective October 31, 
1996.  In a Supplemental Statement of the Case dated in 
January 1998, that evaluation was increased to 50 percent, 
effective from October 31, 1996.  Thereafter, the RO, in an 
August 1998 decision, increased the veteran's evaluation for 
post-traumatic stress disorder to 70 percent, effective May 
29, 1998.  In November 1998, the RO assigned a 100 percent 
evaluation for service-connected post-traumatic stress 
disorder effective from June 20, 1998.  In a subsequent 
November 1998 action, the RO granted service connection for 
post-traumatic stress disorder effective from August 9, 1983, 
with a 30 percent evaluation in effect from that date.  At 
the time of its remand, the Board noted that Supplemental 
Statements of the Case were not issued subsequent to the 
latter three rating decisions.  Accordingly, the Board 
directed the RO to issue a Supplemental Statement of the Case 
which, among other things, explained how they had arrived at 
the effective dates assigned for the various ratings, in 
addition to explaining the evaluations themselves.  

The veteran died on November [redacted] 1999, one day prior to the 
issuance of the aforementioned Supplemental Statement of the 
Case.  The appellant is his widow.  

In a rating decision of April 2004, the RO granted service 
connection for the cause of the veteran's death, effective 
from October 16, 2003, the date chronic lymphocytic leukemia 
was added to the list of presumptive disabilities associated 
with herbicide exposure.  Accordingly, the issue of 
entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318(b) (West 2002), which 
had previously been on appeal, has effectively been rendered 
moot.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the appellant if 
further action is required on her part.


REMAND

As noted above, in a rating decision of April 2004, the RO 
granted service connection for the cause of the veteran's 
death, effective from October 16, 2003.  A Supplemental 
Statement of the Case dated that same day considered the 
issue of entitlement to an effective date earlier than 
October 16, 2003 for the award of service connection for the 
cause of the veteran's death.  The effective date assigned 
following a grant of service connection is a downstream 
issue, requiring a new Notice of Disagreement.  See Vargas-
Gonzalez v. Principi 15 Vet. App. 222, 228 -229 (2001) (a 
claimant's notice of disagreement cannot express disagreement 
with an issue that has not been decided); see also Grantham 
v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) ("[b]ecause 
the first appeal concerned the rejection of the logically up-
stream element of service-connectedness, the appeal could not 
concern the logically down-stream element of compensation 
level").  

Thus, the RO's October 2003 Supplemental Statement of the 
Case represented the first notice to the appellant, the 
veteran's widow, of the issue involving an earlier effective 
date.  Subsequent correspondence dated approximately two days 
later once again informed the appellant of the aforementioned 
grant of service connection for the cause of the veteran's 
death, effective from October 16, 2003.  

In late September 2004, a statement from the appellant's 
accredited representative in lieu of a VA Form 646 was 
received.  That statement specifically addressed the issue of 
an effective date earlier than October 16, 2003 for the award 
of service connection for the cause of the veteran's death, 
and may reasonably be construed as a Notice of Disagreement.  
However, the RO has yet to issue a Statement of the Case 
regarding the issue of an earlier effective date.  This must 
be accomplished prior to a final adjudication of the claim 
for an effective date earlier than October 16, 2003 for the 
award of service connection for the cause of the veteran's 
death.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, remand is required. After the RO has issued the 
Statement of the Case, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Regarding the issue of entitlement to increased staged 
ratings for post-traumatic stress disorder for the purpose of 
accrued benefits, the Board notes that, in correspondence of 
March and April 2001, the appellant was purportedly informed 
of the various "duty to notify and assist" provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  However, a 
closer inspection of this correspondence reveals that the 
appropriate "duties" were met only as to the issue of 
service connection for the cause of the veteran's death.  
Notwithstanding the issuance (in April 2004) of a 
Supplemental Statement of the Case containing certain of the 
regulatory provisions of the VCAA, the RO has failed to 
provide the appellant and her representative with adequate 
notice of the VCAA, or of the information and evidence needed 
to substantiate her claim, in particular, as regards the 
issue of entitlement to accrued benefits. 

While the Board recognizes that only evidence "in file" at 
the date of death can be considered in accrued benefits 
claims, documents "in file" can include documents deemed to 
be in the constructive custody of VA, even if not physically 
in the file.  See Hayes v. Brown, 4 Vet. App. 353, 
360 (1993).  Because the veteran received VA treatment during 
his lifetime, it is possible that additional VCAA notice 
could yield relevant evidence.  Accordingly, the case must be 
remanded for the RO to provide such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

2.  The RO should then issue a Statement 
of the Case on the issue of entitlement 
to an effective date earlier than October 
16, 2003, for the award of service 
connection for the cause of the veteran's 
death.  Accompanying that Statement of 
the Case should be notice to the 
appellant of her appellate rights, and of 
the need to timely file a Substantive 
Appeal in order to perfect her claim.  
The Statement of the Case must contain 
notice of all relevant action taken on 
the appellant's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue of effective 
dates.

3.  The RO should additionally review the 
claim for increased staged ratings for 
post-traumatic stress disorder for the 
purpose of accrued benefits.  Should the 
benefit sought on appeal remain denied, 
the appellant and her representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claim for benefits 
since the last SSOC in April 2004.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The issue of entitlement to an effective date earlier 
than October 16, 2003 for the award of service connection for 
the cause of the veteran's death should be returned to the 
Board only if the appellant perfects her appeal as to that 
issue with the filing of a timely substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




